Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Claims 1-15 are pending. 
Application Priority
This application filed 6/10/2020 is  is a CIP of 16/608,783 filed on 10/25/2019 which claims priority to an international stage entry of PCT/EP2018/059948, Filing Date: 4/18/2018, which claims priority to FRANCE 1753577 filed 04/25/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 6/10/2020, 12/16/2021, and 2/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections- 35 USC 112

 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claim 1 recites the term “support”. It is unclear what is meant by a support.  The Examiner will interpret support to mean a pharmaceutically acceptable carrier.
Appropriate clarification is required.
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopsky et al. (High doses of topical amitriptyline in neuropathic pain: two cases and literature review. Pain Pract. 2012 Feb;12(2):148-53. doi: 10.1111/j.1533-2500.2011.00477.x. Epub 2011 Jun 16. PMID: 21676162., cited in IDS) in view of Williams et al. (US 2004/0076648A1, cited in IDS).

    PNG
    media_image1.png
    211
    868
    media_image1.png
    Greyscale

The claims are examined to the extent that they read on a composition comprising a pharmaceutically acceptable support (as best interpreted) from 10-30% by weight of amitriptyline, relative to the total weight of the composition, amitriptyline or pharmaceutically acceptable salt thereof.  The recitation “for use in the topical treatment of chemotheraypy-induced peripheral neuropathic pain,” “for preventive use before a chemotherapy treatment for the purpose of reducing, or even preventing, chemotherapy-induced peripheral neuropathic pain,” “for use in cancer treatment comprising chemotherapy sessions, the composition being administered between the chemotherapy sessions in order to remedy or prevent neuropathic pain that may be chemotherapy induce,” “for use in cancer treatment comprising chemotherapy sessions, the composition being administered preventively before the chemotherapy session, then during and between the chemotherapy regimens and continuing if necessary after the chemotherapy treatment depending on the state of the neuropathic pain”  are intended uses of the composition claim. 
Kopsky et al. teaches topical amitriptyline used in 5% and 10% (a 10% topical formulation will inherently contain a carrier).
Kopsky does not teach the emulsion formulation and components of the claims.
Williams teaches a topical oil-in-water emulsion composition for treating pain (abstract) comprising the amitriptyline. Examples of the oil phase of the emulsion include 20% oil phase and includes water (Table 1 page 13). The suitable lipophilic components are well known in the art and include, but are not limited to, vegetable, nut, and seed oils, such as almond oil, castor oil, coconut oil, corn oil, cotton seed oil, jojoba oil, linseed oil, grape seed oil, rape seed oil, mustard oil, olive oil, palm and palm kernel oil, peanut oil, safflower oil, sesame oil, soybean oil, sunflower seed oil, crambe oil, wheat germ oil, and cocoa butter; animal oils and fats, such as lanolin, tallow, lard, beef fat, butterfat, mink oil, and fish oils, hydrocarbon and petroleum oils, such as petrolatum, mineral oil, and liquid paraffin (of the species election), and higher fatty acids such as lauric acid, myristic acid, palmitic acid (of the species election), stearic acid, behenic acid, oleic acid, 12-hydroxystearic acid, undecylenic acid, tall acid, lanolin fatty acid, isostearic acid, linoleic acid, and linolenic acid. Preferably, the lipophilic component is a petroleum oil, such as petrolatum, mineral oil, or liquid paraffin, more preferably, petrolatum [0112] (reads on claims 8-9). The preferred amount of hydrophobic surfactant is about 2% to about 8% by weight of the total composition weight. Hydrophobic Surfactants are well known in the art; for example, but not limited to, emulsifying wax, polyoxyethylene acid, poly oxyethylene alcohol, glycerol monostearate (of the species election), sorbitan tristearate, sorbitan monopalmitate, sorbitan sesquiloleate, and other sorbitan fatty acid esters[0115] (reads on claims 8 and 10). Examples of thickening agents include, but are not limited to, cellulose, hydroxypropyl cellulose, methyl cellulose, polyethylene glycol, Sodium carboxymethyl cellulose, polyethylene oxide, Xanthan gum (gelling agent), guar gum(gelling agent), agar, carrageenan gum, gelatin, karaya, pectin, and locust-bean gum, aliginic acid, bentonite carbomer, povidone, and tragacanth. the amount of thickening agent is preferably from about 1% to 10% by weight of the total composition weight, more preferably from about 2% to about 5% by weight [0150-1] (reads on claims 8 and 11). The reference teaches the compositions of further comprise an emollients, a humectants, or a skin protectant, preferably a humectant to Soothe and hydrate the skin. When present in a composition of the invention, the amount of humectant, skin protectant, or emollient is preferably from about 1% to about 10% by weight of the total composition weight.  Examples of emollients include, but are not limited to, cholesterol and glycerol (of the species election). [0132]  (reads on claim 8 and hydrating agents). The reference teaches bioadhesive polymers are also useful in the present invention to hydrate the skin and enhance its permeability. Bioadhesive polymers can also function as thickening agents. Examples are poly (acrylic acid) or cosslinked polyacrylic acid, Such as carbomer, i.e., a homopolymer of acrylic acid crosslinked with either an allyl ether of pentaerythritol, an allyl ether of Sucrose, or an allyl ether of propylene (the teaching of poly (acrylic acid) and carbomers read on the carboxyvinyl polymer). Other examples include hydroxyethyl ethylcellulose (of the species) [0154] Morevoer, the reference teaches other components such as “stiffening agent' (i.e., a hydrophobic material that is a Solid at room temperature but melts within the temperature range of about 40°C. to 80°C.) to provide a creamy feel to the compositions of the invention. The preferred amount of stiffening agent is about 1% to about 10% by weight of the total composition weight. Examples of suitable stiffening agents include, but are not limited to, cetyl alcohol, cetyl esters wax, microcrystalline wax, paraffin, stearyl alcohol, lauryl alcohol, miracle alcohol, cetostearyl alcohol, white wax, yellow wax, bee wax (of the species election), candelilla wax, cotton wax, carnauba wax, bayberry wax, rice-bran wax. Cetyl alcohol is the preferred Stiffening agent [0113]. Preservatives in a preferable amount of about 0.001% to about 1% by weight of the total composition weight, more preferably from about 0.01% to about 0.5% by weight. [0124].  The claims are drawn to a pH adjusting agents are from 0-1% of the formulation.  Lastly the formulation types include gels, creams, or ointments. [0178].
Further, it would have been obvious to incorporate the teachings of Williams et al. into Kopsky et al. The person of ordinary skill in the art would have been motivated to incorporate the teachings of Williams into Kopsky is because Kopsky et al. generally teaches an amitriptyline composition and Williams teaches oil-in-water emulsion composition having suitable lipophilic components, hydrophobic surfactant, humectant, skin protectant, or emollient and bioadhesive polymers are used to disperse lipophilic phase within the aqueous phase, facilitate absorption, provide emolliency, hydrate the skin, enhance permeability, and thicken the formulation.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy. 

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16608783. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a pharmaceutical composition comprising, in a pharmaceutically acceptable carrier suitable for topical application, at least one gelling agent, and from 10% to 30% by weight of amitriptyline, relative to the total weight of the, from 10% to 30% by weight of amitriptyline, relative to the total weight of the composition, amitriptyline or a pharmaceutically acceptable salt thereof, for use in the topical treatment of chemotherapy-induced peripheral neuropathic pain, whereas the claims herein are drawn to a pharmaceutical composition comprising, in a pharmaceutically acceptable support suitable for topical application, at least one gelling agent and from 10% to 30% by weight, relative to the total weight of the composition, of amitriptyline or a pharmaceutically acceptable salt thereof, for use in the topical treatment of chemotherapy-induced peripheral neuropathic pain. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627